Citation Nr: 0832756	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1942 to October 
1945.  The veteran died in March 2004.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.


FINDING OF FACT

There were no VA benefits due and unpaid to the veteran at 
the time of his death.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § § 5101, 5121 (West 2002); 
38 C.F.R. § 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the claimant 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

A.  Duty to Notify

The Board notes that the appellant in this case was not 
provided with a VCAA notice that satisfied the requirements 
set forth by the Court in Pelegrini and Dingess.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, 
and that once an error is identified as to any of the four 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.

Because there is no legal entitlement to the benefits sought, 
the Board finds that any errors with respect to the provision 
of VCAA notice did not prejudice the appellant.

B.  Duty to Assist

With respect to the duty to assist, accrued benefits claims 
are decided based on the evidence of record when the veteran 
died.  38 C.F.R. § 3.1000(d)(4).  Therefore, there is nothing 
further for VA to do to assist the appellant. VA's notice and 
assistance obligations have been met, and the appellant is 
not prejudiced by the Board's proceeding with appellate 
review.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.  

II.  Analysis of Claim

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due to 
the veteran but unpaid for a period not to exceed two years 
prior to the last date of entitlement, will, upon the death 
of the veteran, be paid to the veteran's spouse, children or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000 (2007).

Although a veteran's claim terminates with the veteran's 
death, a qualified survivor may carry on the deceased 
veteran's claim to a limited extent by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's claim 
filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes 
the veteran's claim as it stood on the date of death, but 
within the limits established by law.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award of accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.  Because the veteran died in 
March 2004, the change applies in this case.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also 
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).

Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the beneficiary's 
(in the instant case, the veteran's) death, even is such 
evidence was not physically located in the VA claim folder on 
or before the date of death.  38 C.F.R. § 3.1000(d)(4) 
(2007); Hayes v. Brown, 4 Vet. App. 353 (1993).

A review of the claims file reflects that the veteran did not 
have any claims pending before VA at the time of his death.  
The Board notes the appellant's contention that a claim for 
an earlier effective date was pending at the time of the 
veteran's death.  However, a review of the claims file 
indicates that the RO denied entitlement to an earlier 
effective date for the veteran's service-connected 
disabilities in January 1999.  The veteran did not perfect a 
timely appeal of the RO's decision denying entitlement to an 
earlier effective date, and the decision became final.  38 
C.F.R. 
§ 7105(c) (West 1991);  38 U.S.C.A. § 38 C.F.R.  §§ 3.104, 
20.302, 20.1103 (2007).  Accordingly, there was no pending 
claim for an earlier effective date at the time of the 
veteran's death.  

Because there were no claims pending at the time of the 
veteran's death, the Board finds that the appellant is not 
legally entitled to accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2007).  Accordingly, the appellant's claim of 
entitlement to accrued benefits must be denied.  


ORDER


Entitlement to accrued benefits is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


